Citation Nr: 0413497	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-21 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Buffalo, New York, RO that denied entitlement to a 
compensable rating for bilateral hearing loss.  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In July 2003, the RO provided the veteran with a VCAA notice 
letter.  However, the letter incorrectly informed the veteran 
that to substantiate his claim he would need to submit 
evidence showing a current disability that was service 
connected.  It did not inform him of the evidence needed to 
substantiate his claim for an increased (compensable) rating.  
The evidence needed to substantiate the claim would be 
evidence that the veteran has hearing loss at the levels 
needed for a compensable evaluation under Table VI or VIa, 
and Table VII, which can be found at 38 C.F.R. § 4.85 (2003).

The veteran's representative has contended that the RO 
provided inadequate notice, and that the case should be 
remanded so that additional notice can be provided.  

Accordingly, this case is remanded for the following:

The AMC or RO should provide the veteran 
with a VCAA notice letter in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2003).  
The notice letter should, if possible, 
include the criteria contained in 38 
C.F.R. § 4.85, Tables VI, VIa, and VII 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




